internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc it a b07 - plr-115149-00 date date legend distributing controlled dear this ruling letter is in reply to a letter dated date that requests that the internal_revenue_service issue a number of rulings relating to the federal_income_tax consequences of a proposed transaction except for two requested rulings involving sec_1363 of the internal_revenue_code the service responded to this request by a ruling letter dated date this ruling letter addresses the two remaining requests that involve sec_1363 this ruling letter is an addendum to the ruling letter of date this ruling letter adopts and incorporates by reference the ruling letter dated date additional information was submitted in a letter dated date this ruling letter is based in part on the additional information submitted in the letter of date distributing which has been taxed as an s_corporation since its incorporation intends to vertically divide its present business into two businesses by reorganizing within the meaning of sec_368 to accomplish this reorganization distributing has formed a subsidiary controlled which has elected to be taxed as an s_corporation effective the date of its incorporation distributing will transfer some of its assets in exchange for all of controlled’s common_stock included in these assets is inventory that distributing has valued for federal_income_tax purposes under the last-in_first-out lifo inventory_method authorized by sec_472 controlled will assume all of the liabilities related to the transferred assets immediately_after_the_transfer distributing will distribute all of controlled’s common_stock to distributing’s sole shareholder plr-115149-00 the requested rulings involving sec_1363 are as follows controlled is not required to include in its gross_income any lifo_recapture_amount under sec_1363 if controlled timely elects to be an s_corporation for its first taxable_year and otherwise meets the other requirements of sec_1361 because distributing is an s_corporation distributing is not required to include in its gross_income any lifo_recapture_amount pursuant to sec_1363 sec_1363 provides that if an s_corporation was a c_corporation for the last taxable_year before the first taxable_year for which an election to be taxed as an s_corporation was effective and the corporation inventoried goods under the lifo_method for such last taxable_year then the lifo_recapture_amount must be included in the corporation’s gross_income for such last taxable_year sec_1363 defines the term lifo_recapture_amount as the amount by which a corporation’s inventory under the first-in_first-out fifo method authorized by sec_471 exceeds its inventory under the lifo_method measured as of the close of the corporation’s last taxable_year as a c_corporation sec_1_1363-2 provides that a c_corporation must include the lifo_recapture_amount in its gross_income in the year of transfer by the c_corporation to an s_corporation of lifo inventory_assets if the c_corporation inventoried assets under the lifo_method during the taxable_year of the transfer and the transfer was part of a nonrecognition_transaction in which the transferred assets constituted transferred_basis_property sec_1363 applies only if a corporation was a c_corporation for the last taxable_year before becoming an s_corporation distributing has always been an s_corporation controlled has elected to be an s_corporation beginning with its first taxable_year thus because neither corporation will be a c_corporation for such last taxable_year sec_1363 is not applicable to the proposed transaction similarly sec_1_1363-2 applies only if a c_corporation transfers lifo inventory_assets to an s_corporation thus because distributing is not a c_corporation sec_1 a is not applicable to the proposed transaction accordingly a ruling is provided that controlled is not required to include in its gross_income any lifo_recapture_amount under sec_1363 because controlled has elected to be an s_corporation beginning with its first taxable_year in addition a ruling is provided that distributing is not required to include in its gross_income any lifo_recapture_amount under sec_1363 because distributing is an s_corporation the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of plr-115149-00 the material submitted in support of the request for rulings it is subject_to verification on examination this ruling letter has no effect on the ruling letter issued to distributing on date a copy of this ruling letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel income_tax accounting by eric l pleet senior technician reviewer branch
